                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHG HOSPITAL LITTLE ROCK, LLC                                                         PLAINTIFF

v.                               Case No. 4:19-cv-00126 KGB

MUELLER INDUSTRIES, INC., et al.                                                   DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 20).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 28th day of October, 2019.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
